11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Charles Robert Gauger,                         * From the 259th District Court
                                                 of Shackelford County,
                                                 Trial Court No. 2012-061.

Vs. No. 11-15-00245-CV                         * June 15, 2017

Margie Tidwell Gauger,                         * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.